Upon rehearing it is suggested by counsel for defendants in error that, if the cause is remanded for a new trial, they will be able to amend their pleadings and show that, under the construction placed upon the statutes involved herein by the Supreme Court of the Choctaw Nation, adopted children had the same status as natural children in the matter of inheriting the lands of adopting parents. This question was not In the case as formerly presented to this court, and it was not the purpose of the opinion to foreclose raising it in the trial court if, in the opinion of the judge thereof, it furnishes a proper subject for amendment.
The same may be said of the question raised by the third ground for reversal assigned by counsel for plaintiff in error: "Is the deed from Rhoda Jacobs and Emma Jacobs a valid deed?" This question was not passed upon by the trial court, and consequently was not subject to appellate review.
Without expressing an opinion upon either of these questions the cause will be reversed and remanded for a new trial.
As thus modified, the petition for rehearing is denied.